MEMORANDUM **
This is a petition for review from the Board of Immigration Appeals’ (“BIA”) denial of a motion to reopen immigration proceedings. We review the BIA’s denial of a motion to reopen for abuse of discretion. See Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
Petitioner’s claim for protection under the Convention Against Torture (“CAT”) failed to present evidence of changed country conditions in Mexico that are material to petitioner and his circumstances. See 8 C.F.R. § 1003.2(c)(3)(ii). Because petitioner has failed to meet his burden of establishing a prima facie CAT claim to support reopening, the BIA did not abuse its discretion in denying the motion.
Accordingly, respondent’s motion for summary denial of the petition for review in part is granted because the questions raised by this petition are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
This court lacks jurisdiction to consider petitioner’s argument that the BIA should have reopened proceedings sua sponte. See Ekimian v. INS, 303 F.3d 1153 (9th Cir.2002). Accordingly, respondent’s motion to dismiss in part is granted.
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.